Citation Nr: 0635886	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  02-16 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected chondromalacia of the right 
knee.

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected chondromalacia of the left 
knee.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from February 1972 to March 
1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Montgomery, Alabama, which denied the above claims.

In May 2006, the veteran had been scheduled to report for a 
personal hearing before a Veterans Law Judge at the RO, but 
she failed to appear as scheduled.

During the pendency of this appeal, in May 2002, the veteran 
filed a separate claim for entitlement to service connection 
for post-traumatic stress disorder (PTSD) based upon an 
asserted personal assault during her period of active 
service.  The issue of service connection for a psychiatric 
disorder is separate from the issue of service connection for 
PTSD.  See Samuels v. West, 11 Vet. App. 433, 436 (1998) 
citing Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996) 
(Holding in part that a claim based on the diagnosis of a new 
mental disorder stated a new claim when the new disorder had 
not been diagnosed and considered at the time of the prior 
Notice of Disagreement].  Therefore, the issue of entitlement 
to service connection for PTSD based upon an asserted 
personal assault during her period of active service is still 
pending and should be adjudicated by the RO.

The  issues of entitlement to disability ratings in excess of 
10 percent for the service-connected chondromalacia of the 
right and left knees, and service connection for a 
psychiatric disorder, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for a psychiatric 
disorder was finally denied by the RO in a rating decision 
dated in April 1987.

2.  Evidence received since the April 1987 RO decision is 
new, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection for a 
psychiatric disorder.


CONCLUSIONS OF LAW

1.  The unappealed April 1987 RO decision denying service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.104(a), 
20.1103 (2006).

2.  Subsequent to the April 1987 RO decision that denied 
entitlement to service connection for a psychiatric disorder, 
new and material evidence sufficient to reopen the claim was 
received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.156(a) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

The enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005) significantly changed the law prior 
to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with her 
claim.  

The duty to notify and assist with regard to the issue of 
whether new and material evidence has been received for a 
psychiatric disorder has been met to the extent necessary to 
reopen the claim, such that any deficiency in this regard is 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).  Therefore, no further development is needed with 
respect to this aspect of the appeal.  As to the merits of 
the clam, further development is warranted as explained in 
the remand below.

Psychiatric Disorder

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2006).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection for certain chronic disorders, such as 
psychoses, may be established based on a legal 
"presumption" by showing that either disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

In a decision dated in April 1987, the RO denied the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder described as depressive reaction.   The 
RO determined that although the service medical records had 
shown findings of reported depression in August 1978 and a 
hospitalization for depressive reaction from April 1980 to 
May 1980, the separation examination dated in February 1982 
had shown no residual disability therefrom, and there was no 
current disability shown.  The veteran was notified of this 
decision and of her appellate rights by letter dated April 
29, 1987.  She did not appeal this decision, thus the denial 
became final.  38 U.S.C.A. §§ 7105 (West 2002 & Supp. 2005); 
38 C.F.R. § 20.1103 (2006).

A new regulatory definition of new and material evidence 
became effective on August 29, 2001.  See 66 Fed. Reg. 45620 
(2001). Those provisions are only applicable to claims filed 
on or after August 29, 2001.  As the veteran's claim to 
reopen was received in November 2001, the new regulatory 
criteria are applicable.

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

The evidence received subsequent to the April 1987 decision 
is presumed credible for the purposes of reopening the 
veteran's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

In a VA general medical examination report dated in February 
1998, anxiety and stress are noted under psychiatric 
evaluation.
 
In a VA general medical examination report dated in October 
1998, anxiety is noted under psychiatric evaluation.

VA outpatient treatment records dated from September 1999 to 
September 2000 reveal that the veteran was treated for major 
depression.

A VA mental disorders examination report dated in February 
2000, shows that the veteran was diagnosed with recurrent 
major depressive disorder.  The examiner opined the veteran 
appeared to have a long-standing history of depressive 
periods, and that she had developed medical problems and 
experienced personal problems which appeared to have 
aggravated an underlying depression.  

A letter from the Mobile, Alabama, Vet Center, dated in July 
2002, in pertinent part, shows that the veteran was being 
counseled for symptoms associated with depression.  

An undated lay statement from the veteran's pastor received 
by the RO in October 2002 shows that it was his opinion that 
many of the veteran's physical and emotional problems could 
be traced to her time in service.

VA outpatient and hospital treatment records dated from 
October 2001 to April 2003, show that the veteran was treated 
for adjustment disorder with mixed mood. 

A VA outpatient treatment record dated in February 2003, 
shows that the veteran was given an impression of moderate, 
recurrent, PTSD with major depression.

The additional medical evidence, specifically, the additional 
VA hospital and outpatient treatment records which show that 
the veteran had recurrent major depressive disorder were not 
of record at the time of the RO's April 1987 rating decision 
and are not cumulative.  This evidence is "new" within the 
meaning of 38 C.F.R. § 3.156.  Although some of the evidence 
suggests that the symptoms may have been the result of 
various post-service medical and personal problems, as noted 
above, the law mandates that a presumption of credibility be 
afforded to evidence, for the limited purpose of ascertaining 
whether a claim should be reopened.  Justus, above. 

The Board further finds that this evidence is material, as it 
raises a reasonable possibility of substantiating the claim.  
As new and material evidence has been presented, the claim is 
reopened.


ORDER

New and material evidence sufficient to warrant reopening the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder having been submitted, the claim is 
reopened.  To this extent only, the appeal is granted. 


REMAND

A determination has been made that additional evidentiary 
development is necessary with respect to claims of 
entitlement to disability ratings in excess of 10 percent for 
the service-connected chondromalacia of the right and left 
knees, and for service connection for a psychiatric disorder.  
Accordingly, further appellate consideration will be deferred 
and this case is remanded for action as described below.

As indicated above, the veteran's service medical records 
revealed that she had been treated in service for depression 
and depressive reaction in August 1978 and from April 1980 to 
May 1980, respectively.  Subsequent to service, treatment 
records dated from February 1998 to April 2003 show treatment 
for chronic major depressive disorder.  The veteran has also 
suggested that her depression is also related to the symptoms 
experienced which are associated with her bilateral knee 
disability.  In light of the foregoing, a VA medical 
examination and opinion is required to ascertain whether the 
claimed psychiatric disorder is related to service or 
otherwise related to a service-connected disability.

With respect to the veteran's right and left knee claims, it 
is noted that the veteran underwent a VA joints examination 
in June 2003.  Physical examination revealed that the left 
knee lacked 30 degrees from terminal extension and had 
further flexion to only 45 degrees. The right knee lacked 15 
degrees from terminal extension and had 70 degrees of 
flexion.  There was pain on motion and swelling.  There was 
generalized tenderness to palpation, but no definite 
instability.  The impression was service connected 
chondromalacia of the right and left knees; status-post 
multiple surgeries; and degenerative and osteoarthritis 
changes noted on X-ray.

In its Supplemental Statement of the Case dated in September 
2003, the RO continued the prior disability ratings for each 
knee, based upon the previous April 1987 rating decision 
which had determined that the evidence had shown that the 
veteran had fallen on the job in January 1985, injuring both 
knees and undergoing multiple arthroscopic surgeries.  The VA 
examiner, however, did not provide an opinion as to whether 
the veteran's current symptomatology is attributed to the 
knee disabilities originally incurred as a result of service, 
or whether it is attributed to the asserted post-service job-
related accident in January 1985.

The Board cannot render an informed decision concerning the 
level of disability caused by the veteran's service-connected 
disorders in the absence of specific medical information 
regarding coexisting disabilities.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996) (the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so). 
As such, the Board finds that the veteran should be afforded 
an additional VA examination in order to better delineate her 
various knee disorders and assess the severity, 
symptomatology, and manifestations of her service-connected 
knee disabilities.  See 38 U.S.C.A. § 5103A(d)(1) (West 2002 
& 2005); 38 C.F.R. § 3.159(c)(4) (2006) (VA has an 
affirmative duty to obtain an examination of the claimant at 
Department health-care facilities if the evidence of record 
does not contain adequate evidence to decide a claim).

In this regard, it is noted that the Court has held that 
where the evidence does not adequately evaluate the current 
state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992) 
(citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).

Finally, a Notice of Decision - Fully Favorable from Social 
Security Administration dated in September 1997, shows that 
the veteran was awarded disability benefits for symptoms 
associated with a cervical spine disorder.  Although a list 
of exhibits used in making the determination is included in 
the veteran's claims folder, the complete medical treatment 
records related to the claim have not been obtained.  As 
these exhibits may contain evidence that is relevant to the 
veteran's current claims, the RO should make arrangements to 
obtain these records.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  If such records are unavailable, a response 
from the Social Security Administration so stating should be 
obtained.

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the claim remaining on appeal and to 
afford full procedural due process, the case is REMANDED for 
the following:

1.  Scheduled the veteran for a VA 
psychiatric examination to determine the 
nature and extent of any psychiatric 
disorder found to be present.  All 
indicated studies should be performed, and 
the examination should be conducted in 
accordance with the provisions of DSM-IV.  
If a psychiatric diagnosis is found, it is 
requested that the examiner identify and 
explain the elements of the diagnosis.

The examiner is asked to express an 
opinion as to whether (a) any diagnosed 
psychiatric disorder was caused or 
aggravated by any incident of the 
veteran's military service, and (b) any 
diagnosed psychiatric disorder was caused 
or aggravated by any service-connected 
disability, to include the chondromalacia 
of the right and left knees.  Each 
psychiatric opinion of record should be 
addressed and reconciled with any 
differences contained therein.  A complete 
rationale should be given for all opinions 
and conclusions expressed.

2.  The appellant should be scheduled for 
VA orthopedic  examination, to determine 
the nature, severity and extent of the 
current pathology of her service-connected 
right and left knees.  The claims file and 
a copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report. The results of any 
radiographic/imaging examinations of 
record should be discussed.  The 
examination report should include a 
detailed account of all manifestations of 
right and left knee pathology present 
since service.

a.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached. 
(An opinion should be provided based on 
review of the claims file alone if the 
appellant fails to report for the 
examination.)

b.  The examiner should identify all 
objective manifestations attributable to 
the veteran's service-connected bilateral 
knee disorders.  The examiner should note 
the range of motion for each knee in 
degrees and should state what is 
considered normal range of knee motion.  
The examiner should describe to what 
extent, if any, the veteran has a knee 
deformity, degenerative changes, 
instability of the knee, an altered gait 
or reduced function in any lower extremity 
due to a service-connected disability.  
Special attention should be given to the 
presence or absence of pain, any 
limitation of motion, instability, 
weakness, interference with gait, balance 
or propulsion, pain and/or swelling on 
use, and the need for, or effect of, the 
use of shoe inserts or a special shoe.

c.  If medically feasible, the examiner 
should clearly identify which 
symptomatology is associated with the 
veteran's right and left knee disability, 
and which symptomatology is associated 
with any other disorder for which service 
connection is not in effect.

d.  Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to any 
of the following should be addressed: (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination. The 
examiner should be requested to describe 
whether any reported pain significantly 
limits the function of the veteran's knees 
during flare-ups or when the knees are 
used repeatedly.  Any limitation of knee 
function must be clearly identified.  If 
there is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.  If 
there is such painful joint motion and it 
is due to causes other than the service- 
connected right or left knee disability, 
this should be commented upon and the 
examiner must state the reason or cause of 
the pain.  The examiner must clearly state 
whether there is any evidence of recurrent 
subluxation or lateral instability and if 
so, state the etiology and the extent.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.

The VA examiner in June 2003 has indicated 
that it was not feasible to express pain, 
weakened movement, excess fatigability or 
incoordination on movement, in terms of 
additional limitation of motion, with any 
degree of medical certainty.  If the 
current examiner, similarly, maintains 
such an opinion, wherein he cannot 
separate  
symptomatology associated with the 
veteran's right and left knee disability 
from that associated with any other 
disorder for which service connection is 
not in effect, then the examiner should 
assume the whole is related to service and 
provide a worst-case scenario opinion 
based upon review of the clinical 
findings.

3.  Make arrangements to obtain a copy of 
any Social Security Administration 
decision granting disability benefits to 
the veteran.  Obtain all the records from 
Social Security Administration that were 
used in considering the veteran's claim 
for disability benefits.  If such records 
are unavailable, a response from the 
Social Security Administration so stating 
should be obtained.

4.  Readjudicate the veteran's claims.  If 
the determination of the claims remain 
unfavorable to the veteran, she and her 
representative should be furnished with a 
Supplemental Statement of the Case and be 
afforded a reasonable period of time in 
which to respond before the case is 
returned to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


